Citation Nr: 0802525	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
claimed as anxiety, agoraphobia and mental illness.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to January 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The Board previously remanded this matter in April 2007.


FINDINGS OF FACT

1.  A psychiatric disorder was not diagnosed during service 
or within one year of separation from service.

2.  The medical evidence of record does not relate a current 
psychiatric disorder to service.


CONCLUSION OF LAW

A psychiatric disorder claimed as anxiety, agoraphobia and 
mental illness was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§  1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in her possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an April 2002 letter, the RO notified the veteran of the 
evidence required to substantiate a claim for service 
connection.  This letter explained VA's duty to assist the 
veteran with the development of her claim and informed the 
veteran what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
This letter also advised the veteran to submit any relevant 
medical records in her possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the initial unfavorable rating decision.

A May 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).



B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The RO assisted 
the veteran by obtaining the service medical records and 
available post-service records.  The veteran has also been 
afforded a VA examination, from which an opinion was 
obtained.

The Board notes that the veteran has identified treatment 
records from the San Diego Department of Health and Human 
Services that have not been obtained.  However, the Board 
finds that the RO made reasonable efforts to assist the 
veteran in obtaining those records.  

The records reflects that the RO attempted to obtain records 
from the County of San Diego County Health and Human Services 
Agency (SDHHS) in October 2002.  In a December 2002 letter, 
SDHHS notified the RO that the a court order was required for 
the release of the records.  The RO notified the veteran of 
this response in a December 2002 letter and provided the 
veteran with the necessary forms to obtain the court order.  
The veteran was advised to complete the forms and submit them 
to the address provided in the instructions.  The veteran was 
advised that her claim would be considered based on the 
evidence of record if the records or a response from the 
veteran was not received within 30 days.  No response was 
received from the veteran.   

The RO also attempted to obtain any relevant records from the 
San Diego Police Department.  In September 2004, a response 
from the San Diego Police Department records division 
indicated that there was no criminal history. 

In April 2006, the Board remanded this claim and requested 
that the RO afford the veteran another opportunity to 
complete the forms required to obtain the records from the 
San Diego Department of Health and Human Services.  Pursuant 
to that remand, in May 2007 the RO sent the veteran a letter 
which again advised her that a petition was required for the 
release of records from SDHHS.  The RO enclosed the petition 
forms and requested that the veteran complete the documents 
and submit them within 60 days so that the records could be 
requested from the San Diego Department of Health and Human 
Services.  The RO did not receive a response from the 
veteran.    

The Board observes that VA's duty to assist is not a one-way 
street; the veteran also has an obligation to assist in the 
adjudication of her claim.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal, to the extent possible, and no further development is 
required to comply with the duty to assist the veteran.  
Additional efforts to assist or notify the veteran would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991)  
    
II.  Analysis of Claim

The veteran seeks service connection for anxiety, agoraphobia 
and mental illness.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain diseases, 
including psychoses, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran served on active duty from September 1990 to 
January 1996.  Service medical records are negative for any 
complaints or findings of depression, anxiety or other mental 
condition.  

The Board notes the veteran's report that she received 
counseling during service following an incident of domestic 
violence.  The RO's efforts to obtain the records were 
addressed previously in this decision.  Records of mental 
health treatment during service are not in evidence.    

In a statement received in July 2005, the veteran asserted 
that she received mental health treatment in 1996.  A 
statement from a licensed clinical social worker and marriage 
and family therapist, received in July 2005, reflects that 
the veteran was seen for assessment only.  She stated that 
she did not treat the veteran beyond that point and indicated 
that the records were no longer available. 

Post-service private medical records reflect that the veteran 
was seen in 2000 for complaints of depression and anxiety.  A 
physician assessed anxiety.  A December 2001 treatment record 
reflects that a physician assessed anxiety that might be 
explained as PTSD from childhood.   

Treatment records from the U.S. Naval Medical Center, dated 
in 2000 also show complaints of depression.  However, these 
medical records do not contain any information relating 
anxiety and depression to service.    
 
The veteran had a VA examination in June 2007.  The veteran's 
subjective complaints included symptoms of excessive anger 
and outbursts following the build-up of emotions.  The 
veteran reported that she had problems sleeping due to her 
mind racing at night.  

The veteran reported by way of history that she sought 
treatment from a counselor in 1996.  It was noted that the 
counselor did not have a diagnosis.  There was no 
prescription or trial of medication.  The examiner noted the 
veteran's report that her anxiety stemmed from domestic 
violence while in the military.  The veteran reported that 
she had been receiving outpatient treatment for five years.  
She was unaware of a diagnosis.  She also reported that she 
was being treated for impulsive sexual behaviors and had been 
attending a sex anonymous program for approximately 10 
months.  

The examiner diagnosed adjustment disorder with mixed 
disturbance of emotions and conduct (chronic).  The examiner 
noted that the veteran had symptoms of anxiety.  The examiner 
opined that it was "less likely than not" that the veteran 
had anxiety, agoraphobia or mental illness that was related 
to active duty service.

The Board finds that there is a preponderance of the evidence 
against the veteran's claim for service connection for 
anxiety, agoraphobia and mental illness.  As noted 
previously, a grant of service connection requires (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Hickson, supra.   In this 
case, there is no evidence of diagnosis or treatment of a 
mental illness during service or within one year of service.  

There is also no medical evidence of a relationship between 
the veteran's service and any anxiety, agoraphobia or mental 
illness.  The Board has considered the contentions set forth 
by her representative with regard to whether she has a 
psychiatric disorder, to include post-traumatic stress 
disorder, based on personal assault.  Through the course of 
the appeal, the RO has assisted the veteran in trying to 
obtain medical records, police reports, and other evidence in 
support of her claim.  While the history of domestic abuse 
has been considered by medical personnel, including the VA 
examiner in May 2007, it was concluded that it was less 
likely than not that she had any psychiatric disorder related 
to her active duty service.  A private record reflects 
possible post-traumatic stress disorder due to childhood 
abuse.  

In the absence of medical evidence relating the claimed 
disability to service or any incident in service, the Board 
concludes that the claim must be denied.  In reaching this 
determination, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as there is a 
preponderance of the evidence against the claim for service 
connection, it must be denied.   


ORDER

Service connection for a psychiatric disorder claimed as 
anxiety, agoraphobia and mental illness is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


